United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3778
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri
Leroy J. Brown,                         *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: August 5, 2002

                              Filed: August 28, 2002
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Leroy J. Brown appeals from the final judgment entered in the District Court1
for the Western District of Missouri after he pleaded guilty to possessing
methamphetamine in violation of 21 U.S.C. § 841(a)(1), and possessing a firearm in
furtherance of a drug crime in violation of 18 U.S.C. § 924(c)(1)(A). The district
court sentenced appellant to consecutive prison terms of 108 months and 60 months,
followed by 3 years of supervised release. His counsel has moved to withdraw and

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing for reversal that
the district court erred in not granting Brown’s U.S.S.G. § 5H1.4 motion for a
downward departure.

      We conclude that the district court’s discretionary refusal to grant a downward
departure is unreviewable. See United States v. Wolf, 270 F.3d 1188, 1192 (8th Cir.
2001). Having found no nonfrivolous issues following our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s
motion to withdraw.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-